Title: To John Adams from Mercy Otis Warren, 1 August 1807
From: Warren, Mercy Otis
To: Adams, John


(Lett. 3d)
Sir,
Plymouth, Ms. August 1st: 1807

Your fourth Letter like the preceding ones, discovers a fixed determination to mis-construe every expression of mine, where-ever You, Sir, are introduced in my History of the American Revolution. I am astonished that you should discover so much resentment at a sentence in page 140, particularly at the word mortified. I did, at the time alluded to, think you in a mortified situation. I did think you had been ill-treated, from your own representations, on your return from France in 1779. Mr Warren and myself visited you in the retirement noticed,—firmer and more attached friends you had not then in the United States.—We both thought alike on your deportment at the time, and both regretted the disappointment, chagrin, and vexation, you discovered, and drew our conclusions from your own expressions.—But, we never named it, and when it has been alluded to in an historic work, never designed to enter into the details of the wranglings of the American Commissioners at the Court of France, it was done in a delicate manner, consistent with the part I had been used to take, when you thought yourself injured, either by public or private men;—and none of your friends rejoiced more at the very honorable appointment you received in a few months after your first return, to repair again to Europe in a public character.
The copy of the letter you sent me, to Mr Samuel Adams was a very good one;—but, when you recommended through him to Congress, to appoint only one gentleman as a Plenipotentiary to the Court of France, did you wish Mr Lee to be the man?—You surely could not have wished it to have been Dr. Franklin.—I have long known your opinion of him too well to suppose this, and from what I had often heard you say, I have not a doubt, the bare apprehension would have been reason sufficient for your disgust and mortification.
There are several frivolous criticisms in your Letter of July 28th: that I do not think worthy of any observation; but, if you will please to look at the eighth page of the same letter, you will not wonder I am totally at a loss what to make of it, as I am at very many pages of the whole of your late correspondence.—You there ask,—“Who Madam, has introduced an inundation of Atheism, Deism, Annihilation, Gambling, Contempt of Marriage and the Sabbath?—Is it I?—Who has disseminated Paine, Barlow, Boulanger, the System of Nature &c. &c. &c. into the darkest corners of the obscurest villages in our Country?—Is it I?”—What can you possibly mean by asking Mrs. Warren those questions?—Can you mean to insinuate that she has had any part in introducing or encouraging those abominable principles and enormous vices which you have witnessed both in Europe and America?—Or is it meant to reproach any person or persons whom you think she is obliged to defend?—
You very well know Sir, that my detestation of the atheistical writers both in France and England, is at least equal to your own, and my dread of the result of the dissemination of the works of Voltaire and his disciples, has often been expressed by my pen;—and you never in conversation, in the course of a long acquaintance, had any reason to suspect my veneration for the Christian religion, the purity of its morals, and the efficacy of its example in promoting the happiness of mankind, both in this world and in the next.—Why then these extraordinary questions?—I might repeat this interrogatory on many other queries, assertions, and allusions, through the whole series of your late correspondence, so replete with jealousy, misconstruction, strange conclusions from unfounded suspicions, and a general want of candor and kindness, as renders the business very unpleasant.—
Nothing further need be adduced to prove this, than your forced construction on a note of two lines in page 140.—Was not the observation true?—If it was, where was the impropriety of making it?—And is not every one at liberty to draw inferences according to his own ideas of truth?—
Your strange suggestion that I had dwelt with pleasure on the word mortified,—a word only once used,—I can impute only to the mortified and vexatious state of mind you was then in.
You have appeared in your next Letter very much enraged at my informant relative to your residence for a time under the same roof with Mr Dumas.—You say, “Mr Dumas shall not be handed down to posterity as I have represented him.”—I do not think it very important whether Mr Dumas is handed down to posterity as a merchant or a man of letters—or whether he was a republican in my sense of the word, or in yours;—nor is it very material whether you resided with him as a boarder, or he with you as a domestic Inspector—as you say he did for some time. The little consequence this is of to the public, will exonerate the Gentleman from either “ignorance, dulness, or malice,” who incidentally mentioned the trivial circumstance to me.—The inaccuracy might be mine, that it was at Amsterdam instead of the Hague.—I do not see that this information tended to cast a slur upon your character, or that it lessened that of Mr. Dumas.—
If one or the other is done in this instance, it is by your own pen,—a pen from which I have lately received so much abuse, unfriendly, ungenerous, and ungentlemanly treatment, that my indignation is too much raised to reply to every particular of your dark, unfounded suspicions.—Some of them I hold in too much contempt to notice at all. But when you assert, that “it is intended by the historian to gratify the prejudices of the present ruling party in America, and to sanction the slanders by which they ascended to power,” it reaches a point beyond patient forbearance, where there is any degree of sensibility, honour, or truth.—If you wish to read the next scurrilous observations, look at your own copy of July 30th.—
I have never added or omitted a line relative to you or any other man from a malignancy of heart with which you so often charge me;—nor for fear “it should do dishonor to the Count de Vergennes;—nor for fear it should bring into suspicion the fortitude or patriotism of some of my present political patrons.” Pray Sir, who do you mean by  my political patrons?—I have never had political patronage from any quarter, and I desire to thank a kind providence, I do not stand in need of it.
You have boasted that you “have done many great and dangerous things, that my philosophical friend Mr Jefferson had not dared to undertake.”—You add, that I knew all this—there Sir, you are mistaken.—I never knew that my “philosophical friend, Mr Jefferson,” was afraid to do his duty in any instance.—But, this I know, he has dared to do many things for the benefit of his country, for which posterity will probably bless his memory, and I hope he will yet, by his wisdom, justice, moderation, and energy, long continue the blessings of peace in our country, and strengthen the republican system to which he has uniformly adhered.—
You have somewhere observed that you “can say no more about republicanism, because I know not the meaning of the word, as Mrs. Warren uses it, and I believe she does not know her own meaning, at least, I am confident she will never give me nor the public, a definition of it.”—Mrs. Warren has already given a definition of her meaning in several parts of her Historical Work.
You may see her ideas how the system ought to operate, in page 432, Vol. 3d. of Mrs. Warren’s History;—“The people may again be reminded, that the elective franchise is in their own hands;—that it ought not to be abused, either for personal gratifications, or the indulgence of partisan acrimony.—This advantage should be improved, not only for the benefit of existing society, but with an eye to that fidelity which is due to posterity.—This can only be done by electing such men to guide the national counsels, whose conscious probity enables them to stand like a colossus, on the broad basis of independence, and by correct and equitable arrangements, endeavour to light the burdens of the people, strengthen their unanimity at home, command justice abroad, and cultivate peace with all nations, until an example may be left on record, of the practicability of meliorating the condition of mankind.”—
Thus—You may see, by what I have already written, what I mean by a free republic, and that my ideas are very different from those which you exhibit, when you assert that, “Robespierre is a perfect exemplification of the character of the first bell weather in a democracy:” and go on in the same page to expatiate on “the true blue Jacobins, and the drunken circles that will apply my representations, and cry out, Ah! John Adams, &c.”
But, after I have heard you say, that the celebrated Mrs. Macauley knew nothing about government, I cannot wonder at your saying, “it is presumption in a lady to write a History with so little information as Mrs Warren has acquired.”—Perhaps that presumption might have been  excited by yourself, when with the warmest expressions of friendship you acknowledged you had received a Letter from an incomparable satirist, and requested your most profound respects might be presented to her, desiring her husband at the same time to tell her, that “God Almighty (I use a bold style) has intrusted her with powers for the good of the world, which in the course of his providence, he bestows upon very few of the human race.—that instead of being a fault to use them, it would be criminal to neglect them.”—Letter to General Warren, Braintree, March 15th, 1775
Such a flight of encomium is not claimed by Mrs. Warren as her prescriptive right—she has viewed it as the exuberance of partiality from a real friend;—but as it was from a friend who has declared, that he never used any dissimulation or flattery, either to man or woman, her judgment might be so far imposed upon as to lead her to attempt an historic record, without the fear of a charge from the same Gentleman of either “pride or presumption of talents.”—
Is not this a sufficient apology for transcribing an extract so flattering to the pride or presumption, of
Mercy Warren